Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.
Status of Claims
-	Applicant’s Amendment filed October 7, 2022 is acknowledged.
-	Claim(s) 1, 7, 11is/are amended
- 	Claim(s) 8, 12 is/are canceled
-	Claim(s) 13 is/are new
-	Claim(s) 1-7, 9-11, 13 is/are pending in the application.

This action is FINAL

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakazi et al, U.S. Patent Publication No. 20130200367 in view of Tanaka, U.S. Patent No. 5986626

Consider claim 1, Yamakazi teaches a display device comprising: a display region including a plurality of pixel circuit rows (see Yamakazi figure 10, element 10 pixels and paragraph 0238 where display device in FIG. 10 includes a plurality of pixels 10 arranged in m rows and n columns); 

a shift register including a plurality of shift register units connected in series (see Yamakazi figure 11, element 20_1-20_m pulse output circuits and paragraph 0240 where first to m-th pulse output circuits 20_1 to 20.sub.--m are configured to sequentially shift a shift pulse in response to a scan line driver circuit start pulse GSP which is input to the first pulse output circuit 20_1); and 

a plurality of latch circuits configured to output signal pulses to the plurality of pixel circuit rows in accordance with a signal input from the shift register (see Yamakazi figure 11, element 60_1-60_m pulse output circuits and paragraph 0239 where first to m-th inverted pulse output circuits 60_1 to 60.sub.--m that are electrically connected to the pixels 10 arranged on the first to m-th rows through reverse scan lines 7_1 to 7.sub.—m and figure 15A-15B, paragraphs 0260-0264, 0285-0297 specifically for example where element 65 outputs a signal in response to inputs at 61, 62, 64 where paragraphs 0261-0264 indicate that terminal 61 of the second to m-th inverted pulse output circuits 60_2 to 60.sub.--m are electrically connected to the respective terminals 30 of the respective previous-stage pulse output circuits; terminal 62 of the x-th inverted pulse output circuit 60.sub.--x is electrically connected to the terminal 30 of the x-th pulse output circuit 20.sub.—x; terminal 64 of the y-th inverted pulse output circuit 60.sub.--y is electrically connected to the terminal 30 of the (y+3)-th pulse output circuit 20.sub.--y+3.), 

wherein each of the plurality of latch circuits is configured to output a pulse of a first kind of signal to a pixel circuit row associated with the latch circuit (see Yamakazi paragraph 0239 where first to m-th inverted pulse output circuits 60_1 to 60.sub.--m that are electrically connected to the pixels 10 arranged on the first to m-th rows through reverse scan lines 7_1 to 7.sub.—m), 

wherein the plurality of shift register units are connected with clock signal lines and configured to serially output pulses of a second kind of signal in accordance with input clock signals from the clock signal lines (see Yamakazi figure 11, element GCK-1-GCK-6 and paragraph 0239 and figure 14A-14B where GCK-2 is supplied to terminal 22 for the second pulse output circuit), 

wherein each of the plurality of latch circuits is connected with no clock signal (see Yamakazi figure 15A-15B where none of the terminals receive a GCK signal) lines and configured to receive the pulse of the second kind of signal from a first shift register unit and the pulse of the second kind of signal from a second shift register unit that is two or more of a later stage stages than the first shift register unit (see Yamakazi figure 15A-15B, paragraphs 0260-0264, 0285-0297 specifically for example where element 65 outputs a signal in response to inputs at 61, 62, 64 where paragraphs 0261-0264 indicate that terminal 61 of the second to m-th inverted pulse output circuits 60_2 to 60.sub.--m are electrically connected to the respective terminals 30 of the respective previous-stage pulse output circuits; terminal 62 of the x-th inverted pulse output circuit 60.sub.--x is electrically connected to the terminal 30 of the x-th pulse output circuit 20.sub.—x; terminal 64 of the y-th inverted pulse output circuit 60.sub.--y is electrically connected to the terminal 30 of the (y+3)-th pulse output circuit 20.sub.--y+3.), and 

wherein the pulse of the first kind of signal from each of the plurality of latch circuits changes from a first potential level to a second potential level in response to the pulse of the second kind of signal from the first shift register unit and changes from the second potential level to the first potential level in response to the pulse of the second kind of signal from the second shift register unit (see Yamakazi figure 15A-15B, paragraphs 0260-0264, 0285-0297 specifically for example where element 65 outputs a signal in response to inputs at 61, 62, 64 where paragraphs 0261-0264 indicate that terminal 61 of the second to m-th inverted pulse output circuits 60_2 to 60.sub.--m are electrically connected to the respective terminals 30 of the respective previous-stage pulse output circuits; terminal 62 of the x-th inverted pulse output circuit 60.sub.--x is electrically connected to the terminal 30 of the x-th pulse output circuit 20.sub.—x; terminal 64 of the y-th inverted pulse output circuit 60.sub.--y is electrically connected to the terminal 30 of the (y+3)-th pulse output circuit 20.sub.--y+3.).

Yamakazi does not explicitly refer to pulse output circuits 20_1-20_m as a shift register.  However, paragraph 0240 discloses that first to m-th pulse output circuits 20_1 to 20.sub.--m are configured to sequentially shift a shift pulse in response to a scan line driver circuit start pulse GSP which is input to the first pulse output circuit 20_1.  Therefore, one of ordinary skill would readily recognize element 20_1-20_m as a shift register.  

Yamakazi does not explicitly refer to pulse output circuits 60_1-60_m as latch circuit.  In a related field of endeavor, Tanaka teaches a latch circuit outputting pulse signals in response to signals from a shift register (see Tanaka figure 10, element 59 latch, 58 shift register and column 11, lines 5-12).  One of ordinary skill in the art would have, without inventive inspiration, recognized the pulse output circuit of Yamakazi as a latch pulse output circuit in view of the teachings of Tanaka’s latch circuit for outputting pulses using known nomenclature with equivalent predictable results.

Consider claim 4, Yamakazi as modified by Tanaka teaches all the limitations of claim 1 and further teaches wherein each of the plurality of shift register units is configured to output a pulse of the second kind of signal to a pixel circuit row associated with the shift register unit (see Yamakazi paragraph 0241 where first to m-th pulse output circuits 20_1 to 20.sub.--m are configured to output selection signals to respective scan lines 4_1 to 4.sub.--m, respective scan lines 5_1 to 5.sub.--m, and respective scan lines 6_1 to 6.sub.--m, when the scan line driver circuit start pulse (GSP) or a shift pulse is input. Note that the selection signals refer to signals for turning on switches whose switching is controlled by potentials of respective scan lines 4_1 to 4.sub.--m, respective scan lines 5_1 to 5.sub.--m, and respective scan lines 6_1 to 6.sub.--m.), and wherein the shift register is configured to output the pulses of the second kind of signal serially to the plurality of pixel circuit rows (see Yamakazi figure 10 where each row of pixels have scan lines 4, 5, 6, 7).

Consider claim 6, Yamakazi as modified by Tanaka teaches all the limitations of claim 4 and further teaches wherein the pulse of the first kind of signal controls whether to supply a driving current to a light-emitting element in a pixel circuit (see Yamakazi figures 16A-16B and paragraphs 0333-0343 specifically paragraph 0341 where in the period th, the selection signal is input to the inverted scan line 7_2. Thus, the transistor 16 is turned on. Accordingly, a current depending on the voltage between the gate and the source of the transistor 13 is supplied to the organic EL element 19.), and 

wherein the pulse of the second kind of signal controls a period of data write to the pixel circuit (see Yamakazi figure 16A-16B and paragraphs 0333-0343 specifically for example paragraph 0336, 0342 where transistor 13 remains in an on state until the potentials of the nodes E and F (the source of the transistor 13) become lower than the potential of the node D (potential V1) by the threshold voltage of the transistor 13 (Vth13). Through the above operations, the pixels 10 display an image in accordance with the potential (Vdata) of the image signal. In the operation example of the pixel, current can be supplied to the organic EL element 19 without dependence on the threshold voltage of the transistor 13 provided in the pixel 10. Thus, even when the threshold voltages vary among the transistors 13 included in the plurality of pixels in the display device disclosed in this specification, it is possible to reduce a deterioration in display quality.).

Consider claim 9, Yamazaki as modified by Tanaka teaches all the limitations of claim 1 and further teaches wherein the plurality of latch circuits are disposed between the shift register and the display region (see Yamazaki paragraph 0239 and figure 11, 20_1-20_m, 60_1- 60_m, figure 10, element 1 scan line driver and pixel array corresponding to display region where figure 11 illustrates a configuration of a scan line driver circuit) .

Claim(s) 5, 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakazi et al, U.S. Patent Publication No. 20130200367 and Tanaka, U.S. Patent No. 5986626 in view of Kim, U.S. Patent Publication No. 20060038754.

Consider claim 5, Yamakazi as modified by Tanaka teaches all the limitations of claim 4 and further teaches 

wherein the pulse of the second kind of signal controls a period of data write to the pixel circuit (see Yamakazi figure 16A-16B and paragraphs 0333-0343 specifically for example paragraph 0336, 0342 where transistor 13 remains in an on state until the potentials of the nodes E and F (the source of the transistor 13) become lower than the potential of the node D (potential V1) by the threshold voltage of the transistor 13 (Vth13). Through the above operations, the pixels 10 display an image in accordance with the potential (Vdata) of the image signal. In the operation example of the pixel, current can be supplied to the organic EL element 19 without dependence on the threshold voltage of the transistor 13 provided in the pixel 10. Thus, even when the threshold voltages vary among the transistors 13 included in the plurality of pixels in the display device disclosed in this specification, it is possible to reduce a deterioration in display quality.).

Yamakazi is silent regarding the pulse of the first kind of signal controls a period of threshold compensation.  In a related field of endeavor, Kim teaches a similar pixel circuit that that diode connects the driving transistor so as to compensate for a threshold voltage during a period when emission is prevented (see Kim figure 5 and paragraphs 0033-0036 where data signal sampled by the second transistor M12 is applied to the capacitor C1 through the diode-connected first transistor M11 and the third transistor M13, so that the threshold voltage of the driving transistor M11 is compensated by itself, and the voltage corresponding to the data signal is stored in the capacitor C1 regardless of the threshold voltage of the driving transistor M11).  

One of ordinary skill in the art would have been motivated to have incorporated the teachings of Kim with the pixel circuit of Yamakazi to have compensated for a threshold voltage during a programming period while light emission was prevented by an emission control signal using known techniques with predictable results.

Consider claim 7, Yamakazi as modified by Tanaka and Kim teaches all the limitations of claim 5 and further teaches further comprising: transmission lines each provided to transmit the pulse of the first kind of signal from a latch circuit to the associated pixel circuit row (see Yamakazi figure 10, element 7 and figure 11, element 7_1-7_m); and 

switch transistors each disposed between each of the lines and a power line provided to supply a potential of the first potential level (see Yamakazi figure 16A, element 16), 

wherein a gate electrode of each of the switch transistors is connected with an emission signal line provided to supply a signal controlling whether to supply a driving current to a light- emitting element included in the pixel circuit (see Yamakazi figure 16A, element 16, 7, 9, and paragraph 0298-0310, 0333-0343), and 

wherein the each of the switch transistor is turned on after the pulse of the first kind of signal ends to supply the first potential level from the power line to each of the transmission lines (see Yamakazi figure 16A-16B, 16, 7, 9 and paragraph 0298-0310, 0333-0343 where in the period th, the selection signal is input to the inverted scan line 7_2. Thus, the transistor 16 is turned on. Accordingly, a current depending on the voltage between the gate and the source of the transistor 13 is supplied to the organic EL element 19.).

Claim 8 cancelled

Consider claim 10, Yamakazi as modified by Tanaka teaches all the limitations of claim 6 and further teaches wherein an output pulse of each of the plurality of shift register units is the pulse of the second kind of signal for a pixel circuit row associated with the shift register unit (see Yamakazi paragraph 0241 where first to m-th pulse output circuits 20_1 to 20.sub.--m are configured to output selection signals to respective scan lines 4_1 to 4.sub.--m, respective scan lines 5_1 to 5.sub.--m, and respective scan lines 6_1 to 6.sub.--m, when the scan line driver circuit start pulse (GSP) or a shift pulse is input. Note that the selection signals refer to signals for turning on switches whose switching is controlled by potentials of respective scan lines 4_1 to 4.sub.--m, respective scan lines 5_1 to 5.sub.--m, and respective scan lines 6_1 to 6.sub.--m.).

Yamakazi is silent regarding a pulse of a third kind of signal for another pixel circuit row associated with the shift register unit.

In a related field of endeavor, Kim teaches and initializing period to initialize a capacitor before a writing (programming) image data (see Kim figure 5, element M26, Sn-1 and paragraph 0064 where sixth transistor M26 is formed by using the p-type transistor to discharge the voltage stored in the capacitor C2 through the previous scan line Sn-1).  One of ordinary skill in the art would have been motivated to have modified Yamakazi with the teachings of Kim to have initialized a capacitor so as to improve image data programming process using known techniques with predictable results.

Claim(s) 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, U.S. Patent Publication No. 20060038754 in view of Yamakazi et al, U.S. Patent Publication No. 20130200367, Tanaka, U.S. Patent No. 5986626 and Kawahata et al, U.S. Patent Publication No. 20030206608.

Consider claim 11, Kim teaches a display device comprising: a display region (see Kim figure 1, element 130 display panel and paragraph 0007 where display panel 130 includes a plurality of pixel circuits); and 

a driving circuit for the display region disposed outside the display region (see Kim figure 7, element 703), 

wherein the display region includes: 

a plurality of pixel circuits (see Kim figure 5, pixel circuit, figure 1, element 130 and paragraph 0007 where display panel 130 includes a plurality of pixel circuits); and 

a plurality of first control lines, a plurality of second control lines, a plurality of signal lines, and a plurality of power lines connected with the plurality of pixel circuits (see Kim figure 5, element Sn, Sn-1, En, Dm, VDD, VSS),

wherein each of the plurality of pixel circuits includes: 

a light-emitting element (see Kim figure 5, element OLED); 

a plurality of switch transistors of a first conductive type (see Kim figure 5, element M22, M23, M26); 

an emission control transistor of a second conductive type (see Kim figure 5, element M25, M24), the emission control transistor being configured to control ON/ OFF of light emission of the light-emitting element (see Kim figure 5, En and paragraph 0057 where fourth transistor M24 includes a drain connected to the source of the first transistor M21, a source connected to a second power line for applying a second pixel voltage VSS, and a gate connected to an emission control line En to transmit an emission control signal. The fifth transistor M25 includes a drain connected to the anode of the OLED, the source connected to the drain of the first transistor M21, and a gate connected to the emission control line En); 

a driving transistor of the second conductive type (see Kim figure 5, element M21), the driving transistor being configured to control amount of electric current to the light-emitting element (see Kim paragraph 0056 where first transistor M21 is used as a driving transistor to supply current to an OLED); and 

a storage capacitor connected with the driving transistor (see Kim figure 5, C2), 

wherein the plurality of first control lines are configured to transmit a first control signal from the driving circuit to the plurality of switch transistors of the first conductive type (see Kim figure 5, element M22, M23, M26, Sn, Sn-1),

wherein the plurality of second control lines are configured to transmit a second control signal from the driving circuit to the emission control transistors of the second conductive type (see Kim figure 5, En). 

Kim is silent regarding wherein the driving circuit includes a plurality of transistors, a plurality of capacitors, and a plurality of connection lines, and wherein all transistors included in the driving circuit are transistors of the first conductive type. wherein the driving circuit includes a plurality of shift register units and a plurality of latch circuits, wherein each of the plurality of latch circuits is configured to output a pulse of a first kind of signal to a pixel circuit row associated with the latch circuit, wherein the plurality of shift register units are connected with clock signal lines and configured to serially output pulses of a second kind of signal in accordance with input clock signals from the clock signal lines, wherein each of the plurality of latch circuits is connected with no clock signal lines and configured to receive the pulse of the second kind of signal from a first shift register unit and the pulse of the second kind of signal from a second shift register unit of a later stage than the first shift register unit, and wherein the pulse of the first kind of signal from each of the plurality of latch circuits changes from a first potential level to a second potential level in response to the pulse of the second kind of signal from the first shift register unit and changes from the second potential level to the first potential level in response to the pulse of the second kind of signal from the second shift register unit.

In the same field of endeavor, Yamazaki teaches wherein the driving circuit includes a plurality of transistors (see Yamazaki figure 10, element 1 scan line driver, figures 11-15B illustrating circuit details of scan line driver including a plurality of transistor), 

wherein all transistors included in the driving circuit are transistors of the first conductive type (see Yamazaki figures 14A, 15A where all transistors are illustrated as a same type). wherein the driving circuit includes a plurality of shift register units (see Yamakazi figure 11, element 20_1-20_m pulse output circuits and paragraph 0240 where first to m-th pulse output circuits 20_1 to 20.sub.--m are configured to sequentially shift a shift pulse in response to a scan line driver circuit start pulse GSP which is input to the first pulse output circuit 20_1) and a plurality of latch circuits (see Yamakazi figure 11, element 60_1-60_m pulse output circuits and paragraph 0239 where first to m-th inverted pulse output circuits 60_1 to 60.sub.--m that are electrically connected to the pixels 10 arranged on the first to m-th rows through reverse scan lines 7_1 to 7.sub.—m and figure 15A-15B, paragraphs 0260-0264, 0285-0297 specifically for example where element 65 outputs a signal in response to inputs at 61, 62, 64 where paragraphs 0261-0264 indicate that terminal 61 of the second to m-th inverted pulse output circuits 60_2 to 60.sub.--m are electrically connected to the respective terminals 30 of the respective previous-stage pulse output circuits; terminal 62 of the x-th inverted pulse output circuit 60.sub.--x is electrically connected to the terminal 30 of the x-th pulse output circuit 20.sub.—x; terminal 64 of the y-th inverted pulse output circuit 60.sub.--y is electrically connected to the terminal 30 of the (y+3)-th pulse output circuit 20.sub.--y+3.), 

wherein each of the plurality of latch circuits is configured to output a pulse of a first kind of signal to a pixel circuit row associated with the latch circuit (see Yamakazi paragraph 0239 where first to m-th inverted pulse output circuits 60_1 to 60.sub.--m that are electrically connected to the pixels 10 arranged on the first to m-th rows through reverse scan lines 7_1 to 7.sub.—m), 

wherein the plurality of shift register units are connected with clock signal lines and configured to serially output pulses of a second kind of signal in accordance with input clock signals from the clock signal lines (see Yamakazi figure 11, element GCK-1-GCK-6 and paragraph 0239 and figure 14A-14B where GCK-2 is supplied to terminal 22 for the second pulse output circuit), 

wherein each of the plurality of latch circuits is connected with no clock signal (see Yamakazi figure 15A-15B where none of the terminals receive a GCK signal) lines and configured to receive the pulse of the second kind of signal from a first shift register unit and the pulse of the second kind of signal from a second shift register unit of a later stage than the first shift register unit (see Yamakazi figure 15A-15B, paragraphs 0260-0264, 0285-0297 specifically for example where element 65 outputs a signal in response to inputs at 61, 62, 64 where paragraphs 0261-0264 indicate that terminal 61 of the second to m-th inverted pulse output circuits 60_2 to 60.sub.--m are electrically connected to the respective terminals 30 of the respective previous-stage pulse output circuits; terminal 62 of the x-th inverted pulse output circuit 60.sub.--x is electrically connected to the terminal 30 of the x-th pulse output circuit 20.sub.—x; terminal 64 of the y-th inverted pulse output circuit 60.sub.--y is electrically connected to the terminal 30 of the (y+3)-th pulse output circuit 20.sub.--y+3.), and 

wherein the pulse of the first kind of signal from each of the plurality of latch circuits changes from a first potential level to a second potential level in response to the pulse of the second kind of signal from the first shift register unit and changes from the second potential level to the first potential level in response to the pulse of the second kind of signal from the second shift register unit (see Yamakazi figure 15A-15B, paragraphs 0260-0264, 0285-0297 specifically for example where element 65 outputs a signal in response to inputs at 61, 62, 64 where paragraphs 0261-0264 indicate that terminal 61 of the second to m-th inverted pulse output circuits 60_2 to 60.sub.--m are electrically connected to the respective terminals 30 of the respective previous-stage pulse output circuits; terminal 62 of the x-th inverted pulse output circuit 60.sub.--x is electrically connected to the terminal 30 of the x-th pulse output circuit 20.sub.—x; terminal 64 of the y-th inverted pulse output circuit 60.sub.--y is electrically connected to the terminal 30 of the (y+3)-th pulse output circuit 20.sub.--y+3.).

Yamakazi does not explicitly refer to pulse output circuits 20_1-20_m as a shift register.  However, paragraph 0240 discloses that first to m-th pulse output circuits 20_1 to 20.sub.--m are configured to sequentially shift a shift pulse in response to a scan line driver circuit start pulse GSP which is input to the first pulse output circuit 20_1.  Therefore, one of ordinary skill would readily recognize element 20_1-20_m as a shift register.  

Yamakazi does not explicitly refer to pulse output circuits 60_1-60_m as latch circuit.  In a related field of endeavor, Tanaka teaches a latch circuit outputting pulse signals in response to signals from a shift register (see Tanaka figure 10, element 59 latch, 58 shift register and column 11, lines 5-12).  One of ordinary skill in the art would have, without inventive inspiration, recognized the pulse output circuit of Yamakazi as a latch pulse output circuit in view of the teachings of Tanaka’s latch circuit for outputting pulses using known nomenclature with equivalent predictable results.

Yamakazi does not explicitly disclose a plurality of capacitors in the driving circuit.  In the same field of endeavor, Kawahata teaches a shift register stage having a capacitor so as to store an input signal for output (see Kawahata figure 8, element C and paragraph 0094-0096).  One of ordinary skill in the art would have been motivated to have modified Yamakazi with the teachings of Kawahata to have incorporated a capacitor to a shift register stage so as to store an input signal for output using known techniques with predictable results.  Incorporation of a capacitor for each stage of a shift register of Yamakazi would have resulted in the claimed feature of a plurality of capacitors in a driving circuit.

One of ordinary skill in the art would have been motivated to have modified Kim with the teachings of Yamakazi to have incorporated a scan line driving circuit disclosed by Yamakazi to provide scan/emission signals using know techniques with predictable results

Claim 12 cancelled

Consider claim 13, Kim teaches a display device comprising: a display region (see Kim figure 1, element 130 display panel and paragraph 0007 where display panel 130 includes a plurality of pixel circuits); and 

a driving circuit for the display region disposed outside the display region (see Kim figure 7, element 703), 

wherein the display region includes: 

a plurality of pixel circuits (see Kim figure 5, pixel circuit, figure 1, element 130 and paragraph 0007 where display panel 130 includes a plurality of pixel circuits); and 

a plurality of first control lines, a plurality of second control lines, a plurality of signal lines, and a plurality of power lines connected with the plurality of pixel circuits (see Kim figure 5, element Sn, Sn-1, En, Dm, VDD, VSS),

wherein each of the plurality of pixel circuits includes: 

a light-emitting element (see Kim figure 5, element OLED);  

a plurality of n-type switch transistors (see Kim figure 5, element M22, M23, M26 and paragraph 0064 where M22, M23 and M26 can be selected as either the n-type transistor or the p-type transistor.); 

a p-type emission control transistor (see Kim figure 5, element M25, M24 and paragraph 0065 where M24 and M25 each can be formed by using a p-type transistor as well as the n-type transistor), 

the emission control transistor being configured to control ON/OFF of light emission of the light-emitting element (see Kim figure 5, En and paragraph 0057 where fourth transistor M24 includes a drain connected to the source of the first transistor M21, a source connected to a second power line for applying a second pixel voltage VSS, and a gate connected to an emission control line En to transmit an emission control signal. The fifth transistor M25 includes a drain connected to the anode of the OLED, the source connected to the drain of the first transistor M21, and a gate connected to the emission control line En); 

a 

a storage capacitor connected with the driving transistor (see Kim figure 5, C2), 

wherein the plurality of first control lines are configured to transmit a first control signal from the driving circuit to the plurality of n-type switch transistors (see Kim figure 5, element M22, M23, M26, Sn, Sn-1), 

wherein the plurality of second control lines are configured to transmit a second control signal from the driving circuit to the p-type emission control transistors type (see Kim figure 5, En). 

Kim is silent regarding a p-type driving transistor.  However, in view of Kim’s teachings that p-type transistors may be replaced with n-type transistors at paragraphs 0064-0065, one of ordinary skill in the art would have readily, without inventive inspiration, found it obvious to have either an n-type driving transistor or a p-type driving transistor since either would perform equally well in response to input signal level as a transistor in a pixel circuit as disclosed by Kim at paragraphs 0064-0065. 

Kim is silent regarding wherein the driving circuit includes a plurality of transistors, a plurality of capacitors, and a plurality of connection lines, wherein all transistors included in the driving circuit are n-type transistors, and wherein the driving circuit includes: a plurality of shift register units connected with clock signal lines and configured to serially output pulses in accordance with input clock signals from the clock signal lines, and a plurality of latch circuits connected with no clock signal lines and configured to output pulses to pixel circuit rows in accordance with pulses from the plurality of shift register units.

In the same field of endeavor, Yamazaki teaches wherein the driving circuit includes a plurality of transistors (see Yamazaki figure 10, element 1 scan line driver, figures 11-15B illustrating circuit details of scan line driver including a plurality of transistor), 

wherein all transistors included in the driving circuit are n-type transistors (see Yamazaki figures 14A, 15A where all transistors are illustrated as a same type), and 

wherein the driving circuit includes: a plurality of shift register units (see Yamakazi figure 11, element 20_1-20_m pulse output circuits and paragraph 0240 where first to m-th pulse output circuits 20_1 to 20.sub.--m are configured to sequentially shift a shift pulse in response to a scan line driver circuit start pulse GSP which is input to the first pulse output circuit 20_1)  connected with clock signal lines and configured to serially output pulses in accordance with input clock signals from the clock signal lines (see Yamakazi figure 11, element GCK-1-GCK-6 and paragraph 0239 and figure 14A-14B where GCK-2 is supplied to terminal 22 for the second pulse output circuit), and 

a plurality of latch circuits connected with no clock signal (see Yamakazi figure 15A-15B where none of the terminals receive a GCK signal) lines and configured to output pulses to pixel circuit rows in accordance with pulses from the plurality of shift register units (see Yamakazi figure 11, element 60_1-60_m pulse output circuits and paragraph 0239 where first to m-th inverted pulse output circuits 60_1 to 60.sub.--m that are electrically connected to the pixels 10 arranged on the first to m-th rows through reverse scan lines 7_1 to 7.sub.—m and figure 15A-15B, paragraphs 0260-0264, 0285-0297 specifically for example where element 65 outputs a signal in response to inputs at 61, 62, 64 where paragraphs 0261-0264 indicate that terminal 61 of the second to m-th inverted pulse output circuits 60_2 to 60.sub.--m are electrically connected to the respective terminals 30 of the respective previous-stage pulse output circuits; terminal 62 of the x-th inverted pulse output circuit 60.sub.--x is electrically connected to the terminal 30 of the x-th pulse output circuit 20.sub.—x; terminal 64 of the y-th inverted pulse output circuit 60.sub.--y is electrically connected to the terminal 30 of the (y+3)-th pulse output circuit 20.sub.--y+3.).

Yamakazi does not explicitly refer to pulse output circuits 20_1-20_m as a shift register.  However, paragraph 0240 discloses that first to m-th pulse output circuits 20_1 to 20.sub.--m are configured to sequentially shift a shift pulse in response to a scan line driver circuit start pulse GSP which is input to the first pulse output circuit 20_1.  Therefore, one of ordinary skill would readily recognize element 20_1-20_m as a shift register.  

Yamakazi does not explicitly refer to pulse output circuits 60_1-60_m as latch circuit.  In a related field of endeavor, Tanaka teaches a latch circuit outputting pulse signals in response to signals from a shift register (see Tanaka figure 10, element 59 latch, 58 shift register and column 11, lines 5-12).  One of ordinary skill in the art would have, without inventive inspiration, recognized the pulse output circuit of Yamakazi as a latch pulse output circuit in view of the teachings of Tanaka’s latch circuit for outputting pulses using known nomenclature with equivalent predictable results.

Yamakazi does not explicitly disclose a plurality of capacitors in the driving circuit.  In the same field of endeavor, Kawahata teaches a shift register stage having a capacitor so as to store an input signal for output (see Kawahata figure 8, element C and paragraph 0094-0096).  One of ordinary skill in the art would have been motivated to have modified Yamakazi with the teachings of Kawahata to have incorporated a capacitor to a shift register stage so as to store an input signal for output using known techniques with predictable results.  Incorporation of a capacitor for each stage of a shift register of Yamakazi would have resulted in the claimed feature of a plurality of capacitors in a driving circuit.

One of ordinary skill in the art would have been motivated to have modified Kim with the teachings of Yamakazi to have incorporated a scan line driving circuit disclosed by Yamakazi to provide scan/emission signals using know techniques with predictable results.

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance were provided in Office Action dated July 8, 2022.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Toyotaka, U.S. Patent Publication No. 20130135278 (display device).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625